Citation Nr: 0634999	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for crushed pelvis, status 
post-operative.


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel


INTRODUCTION

The veteran had active service from February 1981 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim.

The January 2003 rating decision also denied entitlement to 
service connection for hypothyroidism as secondary to the 
service-connected schizophreniform disorder, of which the 
veteran also perfected an appeal.  A July 2004 rating 
decision granted service connection for that disorder.  Thus, 
that issue is no longer before the Board and will not be 
discussed in this decision.

An April 2005 rating decision increased the evaluation of the 
veteran's acquired mental disorder from 10 percent to 50 
percent, and he submitted a timely notice of disagreement 
with that decision.  A statement of the case (SOC) was issued 
in January 2006.  The claims file reflects no record of the 
SOC having been returned as undeliverable.  Neither is there 
any record of the veteran having submitted a substantive 
appeal in response to the SOC, and the issue has not been 
certified as being on appeal.  Thus, that issue is not before 
the Board and will not be discussed in this decision.  See 
38 C.F.R. § 20.200 (2006).

The veteran indicated on his March 2004 substantive appeal 
that he was requesting a Board Hearing, which a May 2006 
Board letter informed him was scheduled for July 14, 2006.  
In a June 2006 statement, he withdrew his request for a 
hearing.  See 38 C.F.R. § 20.702 (2006).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a crushed pelvis is not related to a service-connected 
disability.


CONCLUSION OF LAW

The veteran's crushed pelvis, status post-operative, is not 
proximately due to, the result of, or aggravated by, his 
service-connected schizophreniform disorder.  38 U.S.C.A. 
§§ 5107(b), 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006), and codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006), requires VA to provide certain notice and assistance 
to claimants.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini 
v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, a 
deficiency in the timing of VCAA notice is generally not 
prejudicial to a claimant.  Overton v. Nicholson, 20 Vet. 
App. 463 (2006).

In this case, in letters of December 2002 and July 2004, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate entitlement to 
service connection, what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for him to advise VA of and 
to submit any further evidence that was relevant to the 
claim.  

A March 2006 RO letter informed the veteran how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.  The claim was 
not readjudicated after the March 2006 notice, but because 
the claim is being denied, a rating is not being set.  Hence 
the absence of notice on that element is not prejudicial to 
the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's post-service medical records and examination 
reports, and the private treatment records identified by him 
as related to his claim.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As discussed in greater detail below, there is no competent 
evidence in this case that the claimed hip disability may be 
associated with active service, including a service connected 
disease or disability.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain.  Further, there is no 
additional notice that should be provided.  There has been a 
complete review of all the evidence without prejudice to the 
veteran.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran contends that the auto accident that caused his 
crushed pelvis was the result of a psychotic episode related 
to his service connected psychiatric disability.

The evidence of record reflects that, on December 21, 1993, 
the veteran was involved in a motor vehicle accident in which 
he sustained a left acetabular fracture.  He asserts that, at 
the time of the accident, he was experiencing a psychotic 
manic episode.  The Board finds that the preponderance of the 
competent evidence of record is against the claim.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The competent evidence of record shows the first two elements 
to be established.  Medical records associated with the 
claims file reflect that the veteran is status post-open 
reduction and internal fixation as treatment of the left 
acetabular fracture.  He was treated as an in-patient during 
his active service for a schizophreniform disorder and 
subsequently discharged with that diagnosis.  An April 1984 
rating decision granted entitlement to service connection.  
As noted above, however, the preponderance of the competent 
evidence shows the third and critical element is not present.  
There is no factual or medical nexus between the veteran's 
incurrence of the left acetabular fracture and his service-
connected mental disorder.

VA treatment records reflect that, since his discharge from 
active service, the veteran has required continuous treatment 
for his mental disorders, to include hospitalization for 
several acute episodes.  The related records reflect that VA 
providers' diagnoses have included bipolar disorder, 
primarily manic episodes.  There have been occasions where 
his diagnosis included psychotic features.  See, e.g., VA in-
patient treatment notes of July 2004 and August 2004.  VA 
treatment records for the period 1994 to 1999, however, 
reflect no evidence of any psychotic features or episodes 
related to the veteran's mental disorder.

On December 21, 1993, the veteran was transported to the 
Dallas County Hospital, Dallas, Texas, following his accident 
in a residential area.  Records of his treatment there 
reflect that he was ejected from his vehicle as a result of 
the impact, as paramedics found him lying approximately 10 
feet from the vehicle.  He was awake but confused about the 
events of the accident, and he complained of left hip pain.  
He manifested no hemodynamic instability en route to the 
hospital in a cervical collar.

Upon arrival at the hospital, the veteran was breathing 
effortlessly and his color was pink.  He followed commands 
appropriately, and he manifested no obvious signs of head 
injury.  At 6:05 p.m., there were times when he was slightly 
inappropriate in conversation, but he was oriented times 
three, and he calmed down and redirected upon direction.  An 
entry made at 9:45 p.m. reflects that he was awake and alert 
and oriented times 3.  An entry prior to a CT scan of his 
head shows his neurological status was that he was awake and 
oriented to present place, and he verbalized that he was a 
manic-depressive and stated, "there is nothing wrong with my 
head."  He also expressed concern over the cost of 
hospitalization.  The records reflect no mention by the 
veteran that he had experienced, or was experiencing, a 
psychotic or manic episode at the time of the accident.

In view of the veteran's reported history of bipolar 
disorder, a pre-operative psychiatric consult was requested.  
The consult reflects that the consulting psychiatrist noted 
the CT scan of the veteran's head was negative.  He observed 
the veteran to be agitated and pulling at the Foley which was 
inserted in his bladder.  The examiner noted that the veteran 
was A2 and O x III.  His speech was of normal rate and 
rhythm, with fluency, comprehension, and repetition.  His 
affect was fully appropriate, and his mood was euthymic.  The 
psychiatrist diagnosed anxiety and recommended Haldol, 5 mg, 
for agitation.  The psychiatrist evaluated the veteran again 
on December 23, 1993.

The examiner noted that the veteran's last hospitalization 
was in 1986 or 1987, and that he had been stable in the 
interim.  The veteran denied psychotic symptoms, as well as 
varying thoughts, grandiosity, increased sex or spending.  
The veteran related that he was doing graduate work.  The 
examiner observed the veteran to be awake and alert and 
oriented x4.  His speech was normal and non-pressured, affect 
was full-ranged and appropriate.  The veteran's mood was 
"fine."  His thinking was goal oriented, reality based, 
with no delusions.  Memory, cognition, insight, and judgment 
were good.

The diagnostic impression was that the veteran's bipolar 
disorder was stable, and there was no evidence of manic or 
depressive symptoms.  Further, the veteran had done well for 
years on his regimen of Lithium Carbonate, and that he should 
continue it.  The examiner noted that he would "sign off 
[patient] as stable."

The December 23, 1993 operation report reflects that the 
treating surgeon discussed the risks and benefits of the 
procedure with the veteran and the various treatment options, 
as well as possible complications, and that "informed 
consent" was obtained.  (Emphasis added).  The post-
operative treatment records reflect no evidence of the 
veteran having manifested any mental symptomatology during 
his treatment and therapy.

Although a bipolar disorder was diagnosed during the 1993 
hospitalization, the records do not show that a psychiatric 
disability played any role in causing the accident.  

The veteran has contended generally that the accident was 
caused by psychotic symptoms, but has not described any 
specific symptoms.  The treatment records generated 
contemporaneously with the veteran's pelvis injury and his 
related treatment clearly do not report any psychotic 
symptoms.  Further, no medical professional has linked the 
accident to a psychosis.  Thus, the Board is constrained to 
find that the preponderance of the evidence is against his 
claim for entitlement to service connection on a secondary 
basis.  38 C.F.R. § 3.310.

The veteran has not contended that the pelvis injury was 
directly incurred in service, nor is there any evidence 
supporting such a theory of entitlement.  Accordingly, the 
evidence is also against service connection on a direct 
basis.  38 U.S.C.A. § 1131.

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for crushed pelvis, status 
post-operative, as secondary to service-connected 
schizophreniform disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


